UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7581


ROBERT MILLER LATTIMORE,

                Plaintiff - Appellant,

          v.

MICHAEL A. GARRETT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-ct-03146-F)


Submitted:   February 25, 2015            Decided:   July 23, 2015


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Miller Lattimore, Appellant Pro Se.      Joseph Finarelli,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Miller Lattimore appeals the district court’s order

denying relief in his 42 U.S.C. § 1983 (2012) action.      We have

reviewed the record and find no reversible error.      Following a

bench trial, this court may reverse a district court’s factual

findings only if they are clearly erroneous. Roanoke Cement Co. v.

Falk Corp., 413 F.3d 431, 433 (4th Cir. 2005).   “[W]hen a district

court’s factual finding in a bench trial is based upon assessments

of witness credibility, such finding is deserving of the highest

degree of appellate deference.”   Evergreen Int’l, S.A. v. Norfolk

Dredging Co., 531 F.3d 302, 308 (4th Cir. 2008) (citation and

internal quotation marks omitted).    Because the district court’s

factual findings, made based on its assessement of the credibility

of the witnesses, are not clearly erroneous, we affirm those

findings and the judgment in favor of the defendant.

     Accordingly, we deny Lattimore’s motions for appointment of

counsel and to review the transcript, and his motion to show the

North Carolina Department of Public Safety violated the sexual

violence elimination policy.      We affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the material before

this court and argument will not aid the decisional process.

                                                        AFFIRMED



                                  2